PER CURIAM. The appellant was convicted of operating a motor vehicle upon the public highways of this state while under the influence of intoxicating liquor in violation of § 54, Ch. 139, Laws of 1953, § 64-22-2, 1953 Comp., upon information filed in the district court. The decisive .questions presented by this appeal are identical with those considered in the case of State v. Klantchnek, 59 N.M. 284, 283 P.2d 619, and the disposition of this appeal is controlled by our decision in the latter case filed this day. Accordingly, the conviction is affirmed. It is so ordered.